Bigelow, C. J.
Upon the finding of the jury, the plaintiff is clearly entitled to equitable relief. The gist of the case as alleged in the bill is, that the defendants agreed to insert in the deed from them to the plaintiff a covenant that the land conveyed contained seven acres, and, if it fell short of that quantity, that they would make good the deficiency; that a deed was drawn containing such a covenant, and that the defendants erased it fraudulently and without the plaintiff’s knowledge, and induced him by false representations to accept the deed in the belief that the clause as originally inserted was embraced in the conveyance as executed and delivered by them. The jury by an affirmative answer to the first issue which was put to them, have found these allegations to be true. It is a palpable ease of fraud. It is quite immaterial that the covenant, aa *100drawn by the scrivener, was defective in omitting the rate at which the land was to be estimated by the acre in order to ascertain the sum which was to be paid in case it fell short of the stipulated quantity. This omission did not justify the defendants in erasing the whole clause; nor does it constitute any answer to the fraudulent acts and representations, by which they induced the plaintiff to accept the deed which they delivered to him as containing full and complete written evidence of their contract, although it wholly omitted a material stipulation. The defendants do not deny that the deed is defective, and that it fails to express the true agreement of the parties. The jury have found that this defect and omission are owing to the fraud of the defendants. Upon elementary principles, the plaintiff is entitled to have his deed reformed so that it may truly set forth the whole contract, and that the plaintiff may thus obtain the means of redressing the wrong which the fraudulent acts of the defendants have occasioned. That such redress could not be had at law is too clear to admit of debate. The plaintiff could not, in an action at law for a breach <?f the alleged agreement, introduce paroi evidence to prove it. He would be shut out of such proof by the role that oral evidence is inadmissible to add to or vary a written contract. It would thus be said that the oral contract was merged in the deed. But equity furnishes relief in such cases, which the law is inadequate to afford. Upon proof of fraud in the omission of material stipulations in a written contract, a court of equity will admit paroi evidence to establish the agreement as it was understood and concluded between the parties, and, after reforming the contract according to the truth, will proceed to enforce it. Dwight v. Pomeroy, 17 Mass. 303, 335. 1 Story on Eq. §§ 153, 155, 157.
The instruction asked for by the defendants was rightly refused. The whole issue was, whether the agreement concerning the quantity of land was fraudulently erased from the deed, and the plaintiff thereby deceived and defrauded. The subjec* of damages was not open. It was wholly immaterial to the inquiry before the jury to ascertain the mode in which the *101damages were to be estimated, in case the deed should be reformed. That was a matter for subsequent determination by the court. Decree for the plaintiff.